Case 1:19-cv-20979-RAR Document 65-2 Entered on FLSD Docket 05/27/2019 Page 1 of 9




                          EXHIBIT 2
Case 1:19-cv-20979-RAR Document 65-2
                                24-1 Entered on FLSD Docket 05/27/2019
                                                            03/28/2019 Page 2
                                                                            1 of 9
                                                                                 8
Case 1:19-cv-20979-RAR Document 65-2
                                24-1 Entered on FLSD Docket 05/27/2019
                                                            03/28/2019 Page 3
                                                                            2 of 9
                                                                                 8
Case 1:19-cv-20979-RAR Document 65-2
                                24-1 Entered on FLSD Docket 05/27/2019
                                                            03/28/2019 Page 4
                                                                            3 of 9
                                                                                 8
Case 1:19-cv-20979-RAR Document 65-2
                                24-1 Entered on FLSD Docket 05/27/2019
                                                            03/28/2019 Page 5
                                                                            4 of 9
                                                                                 8
Case 1:19-cv-20979-RAR Document 65-2
                                24-1 Entered on FLSD Docket 05/27/2019
                                                            03/28/2019 Page 6
                                                                            5 of 9
                                                                                 8
Case 1:19-cv-20979-RAR Document 65-2
                                24-1 Entered on FLSD Docket 05/27/2019
                                                            03/28/2019 Page 7
                                                                            6 of 9
                                                                                 8
Case 1:19-cv-20979-RAR Document 65-2
                                24-1 Entered on FLSD Docket 05/27/2019
                                                            03/28/2019 Page 8
                                                                            7 of 9
                                                                                 8
Case 1:19-cv-20979-RAR Document 65-2
                                24-1 Entered on FLSD Docket 05/27/2019
                                                            03/28/2019 Page 9
                                                                            8 of 9
                                                                                 8
